Hunt, Chief Justice.
Rogerick Grant was found guilty of felony murder and aggravated assault.1 On appeal, he argues that he received ineffective assistance of counsel and that the trial court erred in giving or failing to give certain charges to the jury.
We have reviewed all of the claims of error. We hold that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); that there was no constitutional deprivation; and that there was no error in the trial court that warrants reversal or a new trial.

Judgment affirmed.


All the Justices concur.


 The crimes for which Grant was convicted occurred on the evening of December 13, 1991. Grant was found guilty of murder and aggravated assault on December 2, 1992; he was sentenced to life for the murder and 20 years for the aggravated assault, sentences to run concurrently. Motion for new trial was filed on January 7, 1993 by Grant’s trial counsel; Grant, proceeding pro se, filed an extraordinary motion for new trial on August 3, 1993; and newly appointed counsel filed an amended motion for new trial on November 29, 1993. The motion for new trial was denied on December 3, 1993. Grant filed notice of appeal in this Court on December 27, 1993. The appeal was docketed on February 17, 1994, and argued on April 19, 1994.